Excellence Mortgage,




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 22, 2015

                                      No. 04-13-00106-CV

Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez
                                     Benavides,
                                      Appellants

                                                v.

                            EXCELLENCE MORTGAGE, LTD.,
                                     Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-01173
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER

       On December 9, 2015, this court issued an opinion in this appeal. A motion for rehearing
or en banc reconsideration is due on December 28, 2015. See TEX. R. APP. P. 49.1, 49.7. A
motion for extension of time to file a motion for rehearing is due by January 12, 2016. See id. R.
49.8.
        On December 18, 2015, Appellees filed a motion for a thirty-day extension of time—
until January 25, 2016—to file a motion for en banc reconsideration. Appellees’ motion is
GRANTED. See id. Appellees’ motion for en banc reconsideration must be filed by January 25,
2016.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court